         Case 1:18-cv-01138-LAK-SLC Document 94 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NATANYA ABERRA,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 18 Civ. 1138 (LAK) (SLC)
CITY OF NEW YORK et al.,
                                                                TELEPHONE CONFERENCE
                                                                  SCHEDULING ORDER
                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of Plaintiff’s “Notice of Motion” dated December 22, 2020. (ECF

No. 93). Because the relief requested therein is not ripe for the Court’s consideration, the Motion

is DENIED without prejudice.

         The Clerk of Court is respectfully directed close the Motion at ECF No. 93 and to send a

copy of this Order to Plaintiff at the below address.

Dated:          New York, New York
                December 23, 2020

                                                               SO ORDERED




Mail To:        Natanya Aberra
                2075 3rd Ave., Apt. 6-C
                New York, NY 10029
